UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 6, 2013 (June 6 , 2013) Glimcher Realty Trust (Exact name of Registrant as specified in its Charter) Maryland 001-12482 31-1390518 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 6, 2013, GRT WSP-LC Holdings LLC (“ Purchaser ”), an affiliate of Glimcher Realty Trust (the “ Registrant ”), entered into a purchase and sale agreement (the “ Purchase Agreement ”) with BRE/GRJV Holdings LLC (“ Seller ”), an affiliate of Blackstone Real Estate Partners VI (“ Blackstone ”), to purchase Blackstone's 60% joint venture interest in Glimcher WestShore Holdings, LLC (the " Company ") for $111.8 million (the “ Purchase Amount ”). Glimcher Westshore, LLC, a wholly-owned subsidiary of the Company, is the sole owner and operator of WestShore Plaza (the “ Property ”), an enclosed regional shopping center located in Tampa, Florida. The Purchase Amount is comprised of Blackstone's pro-rata share of the $119.6 million mortgage debt (the “ Loan ”) encumbering the Property, which Purchaser will assume in connection with the transaction, and the cash purchase price of $40 million. With the purchase of Blackstone’s 60% interest in the Company, the Registrant will indirectly own 100% of the interests in the Company and the Property. The Loan will remain in place after the aforementioned transaction is completed and will be included with the Registrant's other long-term indebtedness for its consolidated real estate entities. The transaction is expected to close within the next sixty (60) days and is subject to customary closing conditions, including securing all necessary third party consents and approvals for the equity transfer as well as the release of the Blackstone affiliate as guarantor under the Loan. The Purchase Agreement contains other terms, conditions, covenants, representations, and warranties from each of the respective parties that are customary and typical for a transaction of this nature. In addition to the transaction described above, a joint venture consisting of an affiliate of the Registrant and an affiliate of Blackstone have also executed certain purchase and sale agreements to sell Lloyd Center, an enclosed regional mall located in Portland, Oregon, and certain other surrounding outparcels adjacent to the center to certain unaffiliated third-parties. The aforementioned transactions were reported in a Current Report on Form 8-K filed by the Registrant with the Securities and Exchange Commission (“
